Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/30/21.
Claims 1-6, 13, 26-31, 34-38, and 48-49 are pending.
Information Disclosure Statement
The IDS(s) filed 4/20/21 and 7/22/21 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 13, 26-30, 34, 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al., Pub. No. US 2019/0380156, (“Akkarakaran”) in view of Soret et al., US 2017/0041916, (“Soret”), newly cited.
Independent Claims
Regarding independent claim 1, Akkarakaran teaches the claimed limitations “A method for random access (see Fig. 5), comprising: 
determining, by a terminal device (UE), a first random access manner (see Fig. 5, e.g., a two-step RACH procedure performed by a UE 110 shown in Figs. 1 and 4) for random access (see Fig. 5, step 510); and 
performing, by the terminal device, random access process according to the first random access manner” (see Fig. 5, step 520) as recited in claim 1.
Akkarakaran does not teach “determining the first random access manner by the terminal device according to position information about where the terminal device is located currently” as now recited in claim 1.
determining the first random access manner by the terminal device according to position information about where the terminal device is located currently” (see paragraph no. 0060 which discloses “the UE seeking to access the radio access channel would first check its position/location … If the check shows the UE is on the road … it would select the random access procedure which uses the UE’s position/location as an input … and if the check shows the UE is not on the road … it would select a different random access procedure”; see also, paragraph no. 0029 and the Abstract for additional evidentiary support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Akkarakaran by incorporating the teachings of Soret to measurably reduce collisions when the UE is performing a random access, as suggested by Soret in paragraph no. 0032.
Regarding independent claim 26, this independent claim is a corresponding apparatus (i.e. terminal device) claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 26, see Fig. 6 for a terminal device (UE 110) having a “processor” (processor 612) and a “memory” (memory 616).

Dependent Claims
Regarding claims 2, 27, Akkarakaran teaches “wherein, at least one of numbers of interactive messages and information carried in the interactive messages, in the random access processes performed by using different random access manners, are different” (see Fig. 5, the two-step and four-step RACH procedures have a different number of steps).
	Regarding claims 3, 28, Akkarakaran teaches “wherein the random access process performed by using the first random access manner is a 4-step random access process or a 2-step random access process” (see Fig. 5, step 510, for a four-step or a two-step RACH procedure).	Regarding claims 4, 29, Akkarakaran teaches “pre-configured multiple random access manners” (paragraph no. 0062, “the RACH configuration information 172 may be already present/configured at UE 110).
	Regarding claims 5, 30, Akkarakaran teaches “determining the first random access manner from the pre-configured multiple random access manners” (Fig. 5, step 510 in conjunction with paragraph no. 0062, “the RACH configuration information 172 may be already present/configured at UE 110) as recited in claim 5 and similarly recited in claim 30.
	 Regarding claims 13 and 38, Akkarakaran teaches “determining, by the terminal device, the first random access manner, according to the triggering reason of the conditions that trigger selection of the two-step or the four-step RACH procedure”; the “first corresponding relationship” reads on any of the triggering conditions such as the UE measuring RSRP of a synchronization signal, comparing it to a threshold and selecting the two-step or the four-step RACH procedure based on the comparison, see paragraph no. 0064) as recited in claim 13 and similarly recited in claim 38.
	Regarding claim 34, Akkarakaran teaches, e.g., “a service type of the service to be transmitted” (the broadly recited “service type” reads on the URLLC in 5G/NR (see paragraph no. 0077) or alternatively, the initial access of the network by the UE via the random access procedure) or a “call type of the service to be transmitted” (the broadly recited “call type” reads on the voice call initiated by the user of the UE).
	Regarding claim 37, Akkarakaran teaches, e.g., “requesting an initial access by the terminal device” (see Fig. 5 which teaches the UE selecting a two-step or four-step RACH procedure upon the UE requesting initial access to the network).	
Claims 6 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran and Soret as applied to claims 4 and 29 above, and further in view of Rathonyi et al., Pub. No. US 2018/0242365, (“Rathonyi”).
	Regarding claims 6 and 31, Akkarakaran and Soret do not teach but Rathonyi teaches (see paragraph no. 0048) “acquiring, by the terminal device (wireless device 14A), a first probability value (the random number drawn by the wireless device 14A) based on the random function (inherent random number generator in the wireless device to draw the random number) and determining, according to a first corresponding relationship and the first probability value, the first random access manner (one of the carriers in set 16, see also Fig. 1), wherein, the first corresponding relationship is used to indicate a corresponding relationship between at least one probability range (the “probability range” reads on any one of the disclosed ranges such as “less than or equal to 0.5” (see line 9); see lines 5-12 which teaches the wireless device selecting carrier 1 if the random number is less than or equal to 0.5) and at least one random access manner, wherein the first probability value belongs to the at least one probability range” (one of the carriers, such as carrier 1, in set 16, see also Fig. 1) as recited in claim 6 and similarly recited in claim 31.   The broadly recited “first corresponding relationship” reads on the comparison of the drawn random number to a range to select a carrier for the random access.
.
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran and Soret as applied to claim 29 above, and further in view of Chien et al., Pub. No. US 2017/0196025, (“Chien”).
	Regarding claim 35, Akkarakaran and Soret do not explicitly teach but Chien teaches “wherein, the service information of the service (layer-3 extended service request) to be transmitted by the terminal device (UE) is carried in a paging message (CS paging message) of a network device” (see paragraph no. 0056, a UE transmits “a layer-3 extended service request to network apparatus 620 responsive to receiving the CS paging message”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Akkarakaran and Soret by incorporating the teachings of Chien to enable the UE to respond to a particular paging message sent 
Regarding claim 36, Akkarakaran further teaches “determine the first random access manner (either the two-step or four-step RACH procedure, see Fig. 5), according to a first corresponding relationship, and at least one of … a service type of the service to be transmitted (e.g., initial access of the network by the UE) … wherein, the first corresponding relationship is used to indicate a corresponding relationship between at least one random access manner (either one of the two-step or four-step RACH procedure is used by the UE to initially access the network) and at least one of … at least one service type (e.g., initial access of the network by the UE).
Claims 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran and Soret as applied to claim 38 above, and further in view of Martin, Pub. No. US 2016/0219626, (“Martin”).
Regarding claim 48, Akkarakaran and Soret do not teach but Martin teaches “wherein, the timer for determining the random access manner initiated when the historical random access process is performed is a timer that is initiated by a previous random access process; and the processor is further configured to: initiate the timer for determining the random access manner in each random access process” (see paragraph no. 0049, “a UE applies a variable back-off or delay timer when a random access failure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Akkarakaran and Soret by incorporating the teachings of Martin to enable the UE to adapt its back-off behavior and/or cell reselection behavior in order to manage situations where repeated random access messages are not acknowledged and therefore, the random access request unsuccessful, as suggested by Martin, see paragraph no. 0049.  Therefore, the likelihood of a successful random access request is increased while also decreasing the power consumption of the UE.
Regarding claim 49, Akkarakaran and Soret do not teach but Martin further teaches “initiating, by the terminal device, a timer for determining the random access manner for a subsequent random access process in the random access process after the timer that was initiated last time for determining the random access manner is expired” (see paragraph no. 0049, “a UE applies a variable back-off or delay timer when a random access failure condition is detected and increases the back-off time on subsequent random access message transmissions; the back-off timer is re-initiated on the subsequent random access attempt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Akkarakaran, Soret, and Martin by .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See paragraph nos. 0100-0103 of Zhang et al., US 2014/0341163, which disclose that a UE uses different RACH preambles based on its geographic location within a cell.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414